DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 12-13 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2020/0224552 A1 to MILLHAEM et al. (MILLHAEM) in view of U.S Publication number 2008/0184906 A1 to KEJHA (KEJHA).

Re: Claim 1:
MILLHAEM discloses:
 An aircraft propulsion system (See Figs.1-3: ¶0032-¶0035) having dual powerplants (See Figs.1-3: ¶0032-¶0035: discloses dual power plants 42,44), comprising:
a) a standalone -combustion powerplant (See Figs. 1-3: ¶0032-¶0035: standalone combustion power plant 42 comprising turbojet engine); and
b) a second power plant (See Figs.1-3: ¶0031-¶0033:  power plant 44).
MILLHAEM discloses propulsion system comprising aircraft engines 42, 44 may alternatively be configured as turbojet engines, turboshaft engines, turboprop engines and further discloses the propulsion system may include one or more electric, or hybrid-electric, aircraft engines (e.g., electric fans), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention position a hybrid-electric engine in place of one of the turbojet engines in MILLHAEM.
Furthermore, replacing a combustion power plant with a hybrid-electric engine is known in the art, such a replacement is explicitly taught by KEJHA which discloses, the hybrid propulsion system can replace the conventional internal combustion engine in combustion-only airplanes, or the electric motor in or the electric motor in electric-only airplanes (KEJHA: See at least ¶0006).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace one of the combustion power plant MILLHAEM, since such a replacement has been explicitly taught by KEJHA, furthermore KEJHA teaches that this configuration provides the benefit of reduced operational cost and additional features include highly advanced, minimum drag and weight airframe (KEJHA: abstract). 



Re: Claim 2:
MILLHAEM modified by KEJHA discloses:
An aircraft propulsion system as recited in Claim 1, wherein the standalone combustion powerplant includes a gas turbine turboprop engine (See Figs. 1-3: ¶0032-35: discloses turboprop engine as described in ¶0033).

Re: Claim 12:
MILLHAEM discloses:
An aircraft having a propulsion system with dual powerplants, comprising:
a) a standalone combustion powerplant associated (See Figs. 1-3: ¶0032-¶0035: standalone combustion power plant 42 comprising turbojet engine) with a first wing (See Figs. 1-3: ¶0032-35: 22A) of the aircraft that delivers power to a first air mover (See Figs. 1-3: ¶0032-¶0035, ¶0038: 128) for propelling the aircraft; and
b) a power plant (See Figs.1-3: ¶0031-¶0033:  power plant 44).
 (See Figs.1-3: ¶0031-¶0033:  discloses propulsion system may include one hybrid-electric power plant in the instant case it is hybrid-electric power plant 44 which is a substitute to conventional turbojet engine 44 as described in ¶0033) associated with a second wing (See Figs. 1-3: ¶0032-¶0035: 22B) of the aircraft that delivers power to a second air mover (See Figs. 1-3: ¶0032-¶0035, ¶0038: 128) for propelling the aircraft.
MILLHAEM discloses propulsion system comprising aircraft engines 42, 44 may alternatively be configured as turbojet engines, turboshaft engines, turboprop engines and further discloses the propulsion system may include one or more electric, or hybrid-electric, aircraft engines (e.g., electric fans), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention position a hybrid-electric engine in place of one of the turbojet engines in MILLHAEM.
Furthermore, replacing a combustion power plant with a hybrid-electric engine is known in the art, such a replacement is explicitly taught by KEJHA which discloses, the hybrid propulsion system can replace the conventional internal combustion engine in combustion-only airplanes, or the electric motor in or the electric motor in electric-only airplanes (KEJHA: See at least ¶0006).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace one of the combustion power plant MILLHAEM, since such a replacement has been explicitly taught by KEJHA, furthermore KEJHA teaches that this configuration provides the benefit of reduced operational cost and additional features include highly advanced, minimum drag and weight airframe (KEJHA: abstract). 

Re: Claim 13:
MILLHAEM modified by KEJHA discloses:
An aircraft as recited in Claim 12, wherein the standalone combustion powerplant includes a turboprop engine (See Figs. 1-3: ¶0032-35: discloses turboprop engine as described in ¶0033).

Claims 3, 4, 14 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2020/0224552 A1 to MILLHAEM et al. (MILLHAEM) in view of U.S Publication number 2008/0184906 A1 to KEJHA (KEJHA) as applied to claim 1 above, and further in view of U.S Publication number 2017/0211474 A1 to SENNOUN (SENNOUN).

Re: Claim 3:
MILLHAEM discloses:
An aircraft propulsion system as recited in Claim 1, modified MILLHAEM discloses all the limitations of claim 1 including the hybrid-electric power plant, modified MILLHAEM is silent regarding specific details of hybrid-electric power plant such as:
wherein the hybrid- electric powerplant includes a heat engine and an electric motor.
However, SENNOUN teaches:
wherein the hybrid- electric powerplant includes a heat engine (SENNOUN: See Figs.1-4: ¶0029, claim 1: heat engine 124/16, see description of figure 4) and an electric motor (SENNOUN: See Figs.1-4: ¶0029, claim 1: electric motor 82, see description of figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified MILLHEIM to include the teachings of SENNOUN, because SENNOUN teaches configuration of hybrid-electric power plant which provides the benefits to increase its efficiency by utilizing a fuel cell to efficiently generate electrical energy and an electric motor to convert such electrical energy to mechanical work for the propulsion system (SENNOUN: ¶0043).


Re: Claim 4:
MILLHAEM modified KEJHA and SENOUN discloses:
An aircraft propulsion system as recited in Claim 3, modified MILLHAEM discloses all the limitations of claim 3, and wherein the heat engine and the electric motor of the hybrid-electric power plant are arranged in a parallel drive configuration (SENNOUN: See Figs.1-4: claim 1, ¶0029 turbine engine of turbo engine 124/16 and electric motor 82 of the hybrid propulsion system are arranged in parallel as shown in figure 2, see description of figure 4).

Re: Claim 14:
MILLHAEM modified KEJHA discloses:
An aircraft as recited in Claim 12, modified MILLHAEM discloses all the limitations of claim 12, modified MILLHAEM is silent regarding:
wherein the hybrid-electric powerplant includes a heat engine and an electric motor that are arranged in a parallel drive configuration.
However, SENNOUN teaches:
wherein the hybrid-electric powerplant includes a heat engine and an electric motor that are arranged in a parallel drive configuration (SENNOUN: See Figs.1-4: claim 1, ¶0029 turbine engine of turbo engine 124/16 and electric motor 82 of the hybrid propulsion system are arranged in parallel as shown in figure 2, see description of figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified MILLHEIM to include the teachings of SENNOUN, because SENNOUN teaches configuration of hybrid-electric power plant which provides the benefits to increase its efficiency by utilizing a fuel cell to efficiently generate electrical energy and an electric motor to convert such electrical energy to mechanical work for the propulsion system (SENNOUN: ¶0043).

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2020/0224552 A1 to MILLHAEM et al. (MILLHAEM) in view of U.S Publication number 2008/0184906 A1 to KEJHA (KEJHA) and U.S Publication number 2017/0211474 A1 to SENNOUN (SENNOUN) as applied to claim 3 above, and further in view of U.S Publication number 2017/0320585 A1 to ARMSTRONG et al. (ARMSTRONG).

Re: Claim 5:
MILLHAEM modified by SENNOUN discloses:
aircraft propulsion system as recited in Claim 3, modified MILLHAEM discloses all the limitations of claim 3, modified MILLHAEM is silent regarding:
wherein the heat engine and the electric motor of the hybrid-electric power plant are arranged in an in-line drive configuration.
However, ARMSTRONG teaches:
 	wherein the heat engine and the electric motor of the hybrid-electric power plant are arranged in an in-line drive configuration (See Fig.1: ARMSTRONG: ¶0018: a mechanical shaft 34 optionally transfers mechanical power produced by an electric machine 40 to the engine 25 and propulsor 30, and the mechanical shaft 34 mechanically coupled to propulsor 30 directly or via a transmission system).
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified MILLHAEM to include the teachings of ARMSTRONG, because ARMSTRONG teaches that this configuration provides the benefit  to balance the power output from engine and electrical machine  that is delivered to mechanical shaft and propulsor, which is advantageous since, during en-route cruising for an aircraft, control unit  may balance the mechanical power output of electric machine  and engine  by increasing the output of electrical machine  and reducing the mechanical power output from engine (ARMSTRONG: ¶0032).

Re: Claim 6:
MILLHAEM modified by SENNOUN discloses:
An aircraft propulsion system as recited in Claim 3, modified MILLHAEM discloses all the limitations of claim 3, modified MILLHAEM is silent regarding:
wherein the heat engine of the hybrid-electric power plant is a gas turbine, a rotary engine or a reciprocating engine of any fuel type with a configuration of turbomachinery elements, selected from a group consisting of a turbocharger, turbo-supercharger, or supercharger and exhaust recovery turbo compounding, which is mechanically, electrically, hydraulically or pneumatically driven.
However, ARMSTRONG teaches:
wherein the heat engine of the hybrid-electric power plant is a gas turbine, a rotary engine or a reciprocating engine of any fuel type with a configuration of turbomachinery elements, selected from a group consisting of a turbocharger, turbo-supercharger, or supercharger and exhaust recovery turbo compounding, which is mechanically, electrically, hydraulically or pneumatically driven (ARMSTRONG: ¶0015, ¶0025: a propulsion for an aircraft by driving a turbofan or a turboprop" and "rechargeable batteries such as lead-acid, NiMH, NiCd or similar technologies or hydrogen fuel cells such as alkali-based, molten carbon, proton membrane exchange or similar electrical energy storage techniques).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified MILLHAEM to include the teachings of ARMSTRONG, because ARMSTRONG teaches that this configuration provides the benefit  to balance the power output from engine and electrical machine  that is delivered to mechanical shaft and propulsor, which is advantageous since, during en-route cruising for an aircraft, control unit  may balance the mechanical power output of electric machine  and engine  by increasing the output of electrical machine  and reducing the mechanical power output from engine (ARMSTRONG: ¶0032).

Re: Claim 7:
MILLHAEM modified by SENNOUN discloses:
An aircraft propulsion system as recited in Claim 3, modified MILLHAEM discloses all the limitations of claim 3, modified MILLHAEM is silent regarding:
wherein power delivery from the hybrid-electric power plant is about evenly split between the heat engine and the electric motor
However, ARMSTRONG teaches:
wherein power delivery from the hybrid-electric power plant is about evenly split between the heat engine and the electric motor (ARMSTRONG: See ¶0032: a control unit 50 may balance the mechanical power output of the electric machine 40 and the engine 25 by increasing the output of electrical machine 40 and reducing the mechanical power output from the engine 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified MILLHAEM to include the teachings of ARMSTRONG, because ARMSTRONG teaches that this configuration provides the benefit  to balance the power output from engine and electrical machine  that is delivered to mechanical shaft and propulsor, which is advantageous since, during en-route cruising for an aircraft, control unit  may balance the mechanical power output of electric machine  and engine  by increasing the output of electrical machine  and reducing the mechanical power output from engine (ARMSTRONG: ¶0032).


Re: Claim 8:
MILLHAEM modified by SENNOUN discloses:
An aircraft propulsion system as recited in Claim 3, modified MILLHAEM discloses all the limitations of claim 3, modified MILLHAEM is silent regarding:
wherein power delivery from the hybrid-electric power plant is proportionally split between the heat engine and the electric motor.
However, ARMSTRONG teaches:
wherein power delivery from the hybrid-electric power plant is proportionally split between the heat engine and the electric motor (ARMSTRONG: See ¶0032: a control unit 50 may balance the mechanical power output of the electric machine 40 and the engine 25 by increasing the output of electrical machine 40 and reducing the mechanical power output from the engine 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified MILLHAEM to include the teachings of ARMSTRONG, because ARMSTRONG teaches that this configuration provides the benefit  to balance the power output from engine and electrical machine  that is delivered to mechanical shaft and propulsor, which is advantageous since, during en-route cruising for an aircraft, control unit  may balance the mechanical power output of electric machine  and engine  by increasing the output of electrical machine  and reducing the mechanical power output from engine (ARMSTRONG: ¶0032).

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2020/0224552 A1 to MILLHAEM et al. (MILLHAEM) in view of U.S Publication number 2008/0184906 A1 to KEJHA (KEJHA) as applied to claim 12 above, and further in view of U.S Publication number 2017/0320585 A1 to ARMSTRONG et al. (ARMSTRONG).

Re: Claim 15:
MILLHAEM modified by KEJHA discloses:
An aircraft as recited in Claim 12, modified MILLHAEM discloses all the limitations of claim 12, modified MILLHAEM is silent regarding:
wherein the hybrid-electric powerplant includes a heat engine and an electric motor that are arranged in an in-line drive configuration.
However, ARMSTRONG teaches:
wherein the hybrid-electric powerplant includes a heat engine and an electric motor that are arranged in an in-line drive configuration (See Fig.1: ARMSTRONG: ¶0018: a mechanical shaft 34 optionally transfers mechanical power produced by an electric machine 40 to the engine 25 and propulsor 30, and the mechanical shaft 34 mechanically coupled to propulsor 30 directly or via a transmission system).
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified MILLHAEM to include the teachings of ARMSTRONG, because ARMSTRONG teaches that this configuration provides the benefit  to balance the power output from engine and electrical machine  that is delivered to mechanical shaft and propulsor, which is advantageous since, during en-route cruising for an aircraft, control unit  may balance the mechanical power output of electric machine  and engine  by increasing the output of electrical machine  and reducing the mechanical power output from engine (ARMSTRONG: ¶0032).

Re: Claim 16:
MILLHAEM modified by KEJHA discloses:
An aircraft as recited in Claim 12, modified MILLHAEM discloses all the limitations of claim 12, modified MILLHAEM is silent regarding:
wherein power delivery from the hybrid-electric powerplant is about evenly split between the heat engine and the electric motor.
However, ARMSTRONG teaches:
wherein power delivery from the hybrid-electric power plant is about evenly split between the heat engine and the electric motor (ARMSTRONG: See ¶0032: a control unit 50 may balance the mechanical power output of the electric machine 40 and the engine 25 by increasing the output of electrical machine 40 and reducing the mechanical power output from the engine 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified MILLHAEM to include the teachings of ARMSTRONG, because ARMSTRONG teaches that this configuration provides the benefit  to balance the power output from engine and electrical machine  that is delivered to mechanical shaft and propulsor, which is advantageous since, during en-route cruising for an aircraft, control unit  may balance the mechanical power output of electric machine  and engine  by increasing the output of electrical machine  and reducing the mechanical power output from engine (ARMSTRONG: ¶0032).

Re: Claim 17:
MILLHAEM modified by KEJHA discloses:
 An aircraft as recited in Claim 12, modified MILLHAEM discloses all the limitations of claim 12, MILLHAEM is silent regarding:
wherein power delivery from the hybrid-electric powerplant is proportionally split between the heat engine and the electric motor.
However, ARMSTRONG teaches:
wherein power delivery from the hybrid-electric powerplant is proportionally split between the heat engine and the electric motor (ARMSTRONG: See ¶0032: a control unit 50 may balance the mechanical power output of the electric machine 40 and the engine 25 by increasing the output of electrical machine 40 and reducing the mechanical power output from the engine 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified MILLHAEM to include the teachings of ARMSTRONG, because ARMSTRONG teaches that this configuration provides the benefit  to balance the power output from engine and electrical machine  that is delivered to mechanical shaft and propulsor, which is advantageous since, during en-route cruising for an aircraft, control unit  may balance the mechanical power output of electric machine  and engine  by increasing the output of electrical machine  and reducing the mechanical power output from engine (ARMSTRONG: ¶0032).

Re: Claim 18:
MILLHAEM modified by KEJHA discloses:
An aircraft as recited in Claim 12, modified MILLHAEM discloses all the limitations of claim 12, modified MILLHAEM is silent regarding:
wherein the heat engine of the hybrid- electric powerplant is a gas turbine, a rotary engine or a reciprocating engine of any fuel type with a configuration of turbomachinery elements selected from a group consisting of a turbocharger, turbo- supercharger, or supercharger and exhaust recovery turbo compounding, which is mechanically, electrically, hydraulically or pneumatically driven.
However, ARMSTRONG teaches:
wherein the heat engine of the hybrid- electric power plant is a gas turbine, a rotary engine or a reciprocating engine of any fuel type with a configuration of turbomachinery elements selected from a group consisting of a turbocharger, turbo-supercharger, or supercharger and exhaust recovery turbo compounding, which is mechanically, electrically, hydraulically or pneumatically driven (ARMSTRONG: ¶0015, ¶0025: a propulsion for an aircraft by driving a turbofan or a turboprop" and "rechargeable batteries such as lead-acid, NiMH, NiCd or similar technologies or hydrogen fuel cells such as alkali-based, molten carbon, proton membrane exchange or similar electrical energy storage techniques).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified MILLHAEM to include the teachings of ARMSTRONG, because ARMSTRONG teaches that this configuration provides the benefit  to balance the power output from engine and electrical machine  that is delivered to mechanical shaft and propulsor, which is advantageous since, during en-route cruising for an aircraft, control unit  may balance the mechanical power output of electric machine  and engine  by increasing the output of electrical machine  and reducing the mechanical power output from engine (ARMSTRONG: ¶0032).

Claims 19 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2020/0224552 A1 to MILLHAEM et al. (MILLHAEM) in view of U.S Publication number U.S Publication 2020/0325850 A1 to BOILEAU et al. (BOILEAU) (effective filing date of 12/22/2017), and U.S Publication 2008/0184906 A1 to KEJHA (KEJHA).


Re: Claim 19:
MILLHAEM discloses:
An aircraft propulsion system (See Figs.1-3: ¶0032-¶0035) having dual powerplants (See Figs.1-3: ¶0032-¶0035: discloses dual power plants 42,44), comprising:
a) a combustion powerplant of the aircraft (MILLHAEM: See Figs. 1-2: discloses a combustion power plant 42), and a second power plant (MILLHAEM: See Figs. 1-2: discloses a combustion power plant 44)
MILLHAEM is silent regarding:
removing a powerplant from the aircraft; and
b) replacing the combustion powerplant that has been removed from the aircraft with a hybrid-electric powerplant, such that the aircraft has a combustion powerplant associated with one wing and a hybrid-electric powerplant associated with the other wing.
The examiner notes that method of removing a combustion power pant from an aircraft wing is an art known method, and such a method of removing the combustion power plant is explicitly taught by BOILEAU et al. (U.S Publication 2020/0325850 A1 with effective filing date of 12/22/2017), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove fasteners to disassemble and remove combustion power plant from the aircraft  for ease of maintenance or replacement (BOILEU: See Figs. 1-4: ¶0018).
b) replacing the combustion powerplant that has been removed from the aircraft with a hybrid-electric powerplant, such that the aircraft has a combustion powerplant associated with one wing and a hybrid-electric powerplant associated with the other wing.
MILLHAEM discloses propulsion system comprising aircraft engines 42, 44 may alternatively be configured as turbojet engines, turboshaft engines, turboprop engines and further discloses one or more electric, or hybrid-electric, aircraft engines (e.g., electric fans), MILLHAEM is silent regarding whether one of the disclosed engines 42, 44 may be hybrid-electric engines.
However, replacing a combustion power plant with a hybrid-electric engine is known in the art, such a replacement or substitution is explicitly taught by KEJHA which discloses, the hybrid propulsion system can replace the conventional internal combustion engine in combustion-only airplanes, or the electric motor in or the electric motor in electric-only airplanes (KEJHA: See at least ¶0006), such that the aircraft has a combustion powerplant associated with one wing and a hybrid-electric powerplant associated with the other wing (this is merely a result of removing one of the combustion power plants of MILLHAEM and replacing said combustion power plant with hybrid-electric power plant), additionally one of ordinary skill in the art would recognize that replaceability and removability occurs in concurrence. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace one of the combustion power plant MILLHAEM in view of BOILEAU, since such a replacement has been explicitly taught by KEJHA, furthermore KEJHA teaches that this configuration provides the benefit of reduced operational cost and additional features include highly advanced, minimum drag and weight airframe (KEJHA: abstract). 



Response to Arguments filed 05/09/2022
Applicants Argue:
Claim Rejections under 35 U.S.C. §102:
Applicant’s arguments with respect to claim(s) 1-4, 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections under 35 U.S.C. §103
Applicant’s arguments with respect to claim(s) 5-8 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As regards claim 19 as filed on 02/17/2022, the Applicants arguments hinge around the following:
With respect to claim 19, the rejection is respectfully traversed. Claim 19 recites, inter alia, the aircraft has a combustion powerplant associated with one wing and a hybrid-electric powerplant associated with the other wing. As presented above, Sennoun fails to disclose a combustion powerplant and a hybrid-electric powerplant. Armstrong discloses an aircraft engine which can include an electric machine capable of being decoupled. But this is entirely unrelated to retrofitting an aircraft, and Armstrong is completely silent to removing a combustion powerplant and replacing it with a hybrid-electric one.
The Examiner has provided in the response to arguments that the Examiner's taking of 
Official Notice regarding the removing and replacing of claim 19 is proper given the disclosure of U.S. Patent Application Publication No. 2008/0184906 to Kejha (hereinafter "Kejha"), which is not actually used to reject the claim. Nonetheless, Kejha discloses that replacing a conventional combustion engine with a hybrid-electric one, certain benefits can be achieved. However, this would suggest that all combustion powerplants on an aircraft should be replaced with hybrids to reap said benefits. For example, Kejha states in paragraph [0006] that the hybrid will replace the combustion engine in a combustion only aircraft, meaning all. Kejha therefore clearly teaches away from the method of claim 19, which includes removing a combustion powerplant from the aircraft and replacing the combustion powerplant that has been removed from the aircraft with a hybrid- electric powerplant, such that the aircraft has a combustion powerplant associated with one wing and a hybrid-electric powerplant associated with the other wing. As recited in claim 19, the method results in an aircraft that has one combustion powerplant and one hybrid-electric. Which is clearly not disclosed by or suggested by Kejha. 
 Accordingly, even assuming, arguendo, that the cited references are properly combinable, it is respectfully submitted that claim 19 is neither disclosed nor otherwise rendered obvious by the combination of references.

The examiner’s response:
The applicants’ arguments above primarily focus on the following:
U.S. Patent Application Publication No. 2008/0184906 to Kejha (hereinafter "Kejha"), which is not actually used to reject the claim. Nonetheless, Kejha discloses that replacing a conventional combustion engine with a hybrid-electric one, certain benefits can be achieved. However, this would suggest that all combustion powerplants on an aircraft should be replaced with hybrids to reap said benefits. For example, Kejha states in paragraph [0006] that the hybrid will replace the combustion engine in a combustion only aircraft, meaning all.

The examiner respectfully disagreed to the above:

Since KEJHA is principally used to demonstrate that prior art teaches a system or method of replacing a combustion engine with a hybrid-electric engine, which is expressly disclosed by KEJHA.
Regarding Applicants’ remarks regarding “meaning all”,  in response, the office asserts that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. (See MPEP 2145 IV). “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” (See MPEP 2145 III). In the present case, SENNOUN discloses all the claim limitations of claim 19 (referring to claim 19 filed on 02/17/2022 which claims “a method of retrofitting an aircraft having a propulsion system with dual combustion powerplants but does not disclose removing a combustion power plant from the aircraft; and replacing the combustion powerplant that has been removed from the aircraft with a hybrid-electric powerplant”. Nevertheless, KEJHA teaches removing a combustion power plant from the aircraft; and replacing the combustion powerplant that has been removed from the aircraft with a hybrid-electric powerplant (KEJHA: ¶0006). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify SENNOUNS’s method of removing a combustion power plant from the aircraft; and replacing the combustion powerplant that has been removed from the aircraft with a hybrid-electric powerplant, since such a modification is beneficial because , since replacement of conventional internal combustion power plant with hybrid-electric powerplant in combustion-only airplanes, or the electric motor in electric-only airplanes (KEJHA” ¶0006).
In view of the forgoing Applicants’ arguments regarding claim 19 were fully considered but found unpersuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 2, 2022